Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment
Claim 2 is cancelled. This was incorporated already in claim 1 and does not further limit the claim.  

Notice of Allowance 
Claims 1, 3-4, 6-13, and 15-20 are allowed.  All rejections are withdrawn.  The amendments dated 12-23-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.
	Korpardeka discloses that the drones can include a restricted area and drones are prevented from accessing the restricted area.  
	Korpardeka is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.

	Twitchell teaches waking up a local transceiver and then resuming a sleep mode. See col. 9-10. 
	Twitchell is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.

	Raffa teaches the drone returning to the drone base. 
	Raffa is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.

	Gordon teaches a drone base and a drone obtaining a remote sensor as a most recent sensor data record. The drone can scan and follow and watch a child until the child boards the school bus. Then the drone can return or keep following to obtain more data. Gordon is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.
	Franklin teaches a sound of the rotors being directed by a drone aircraft and to identify the type of drone (friend or enemy). 
	Franklin is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.
	Byers teaches a remote sensor that has a key for accessing the sensor data. 
	Byers is silent as to  “[a] method for retrieving sensor data from a remote sensor, comprising:
providing a drone base;
providing at least one remote sensor at 
a geographic location that is remote to the drone base, 
the at least one remote sensor having 
a sensor that produces sensor data that is stored at the at least one remote sensor as a most recent sensing data record;
providing an autonomous drone aircraft with 
a geo-location of the at least one remote sensor, wherein the at least one remote sensor is fixed in place 
at the geo location, and 
further providing the autonomous drone aircraft with 
a digital authentication key that corresponds to the 
at least one remote sensor;
the autonomous drone aircraft flying to the geo-location autonomously;
the at least one remote sensor at the geo-location sensing 
a presence of the autonomous drone aircraft by the 
at least one remote sensor detecting 
a sound of the autonomous drone aircraft that is 
produced by rotors of the autonomous drone aircraft;
in response to sensing the presence of the autonomous drone aircraft, 
the at least one remote sensor waking up a local wireless network radio transceiver;
establishing a communication link between the autonomous drone aircraft and 
the at least one remote sensor using 
the local wireless network radio transceiver of the at least one remote sensor and 
a local wireless network radio transceiver of the autonomous drone aircraft, including
the autonomous drone aircraft transmitting 
the digital authentication key to the at least one remote sensor;

transmitting the most recent sensing data record to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft, 
wherein the at least one remote sensor verifies the digital authentication key prior to transmitting the most recent sensing data record; and
 	the autonomous drone aircraft returning autonomously to the drone base”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668